DETAILED ACTION
Claims 1, 3-5, 11, 13-16, and 18-23 are allowed.
This office action is in response to amendment/Non-Final filed March 4th, 2021.  Claims 1, 11, 16, and 18-20 have been amended.  Claims 2, 6-10, and 12 have been canceled.  Claims 21-23 have been added.  Therefore, claims 1, 3-5, 11, 13-16, and 18-23 are presented here.  Claims 1, 11, and 16 are independent.

The prior office actions incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the records appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Qionghua Weng Reg. No. L1180 on 05/20/2021.


In the claims:
1. (Currently Amended) A user management method of a hybrid cloud performed by a management platform of the hybrid cloud, comprising:
obtaining, by the management platform, user data in a role-based access control (RBAC) system, the user data being uniformly managed in all cloud platforms in the hybrid cloud, the hybrid cloud including at least two cloud platforms having different cloud architectures;
adjusting an access interface of each cloud platform in the hybrid cloud by using a preset adapter, wherein the preset adapter is associated with a standard adaptee interface, the access interface of each cloud platform is encapsulated in the standard adaptee interface as a specific implementation class of the standard adaptee interface, the preset adapter provides a plurality of standard operation methods for user data management to the management platform, each standard operation method of the preset adapter is configured to call a corresponding operation method of the implementation class corresponding to the cloud platform;
for each cloud platform in the hybrid cloud:
determining, by the management platform according to a historical record, historical user data that has been distributed to the cloud platform ;
obtaining, by the management platform, incremental data of the user data relative to the historical user data; and
sending, by the management platform, the incremental data to the cloud platform  through the adjusted access interface by calling one or more of the , wherein the management platform is implemented using one or more hardware processors. 
16. (Currently Amended) A  non-transitory storage medium, configured to store one or more computer programs, the computer programs comprising instructions that can be run by a processor, and when the instructions are executed by the processor, enabling the processor of a management platform to perform 
obtaining user data in a role-based access control RBAC system, the user data being uniformly managed in all cloud platforms in the hybrid cloud, the hybrid cloud including at least two cloud platforms having different cloud architectures;
adjusting an access interface of each cloud platform in the hybrid cloud by using a preset adapter, wherein the preset adapter is associated with a standard adaptee interface, the access interface of each cloud platform is encapsulated in the standard adaptee interface as a specific implementation class of the standard adaptee interface, the preset adapter provides a plurality of standard operation methods for user data management to the management platform, each standard operation method of the preset adapter is configured to call a corresponding operation method of the implementation class corresponding to the cloud platform;
for each cloud platform in the hybrid cloud:
determining, according to a historical record, historical user data that has been distributed to the cloud platform ;
obtaining incremental data of the user data relative to the historical user data; and
sending the incremental data to the cloud platform  through the adjusted access interface by calling one or more of the standard operation methods of the preset adapter according to the incremental data.




Allowable Subject Matter
Claims 1, 3-5, 11, 13-16, and 18-23 are allowed over prior art of record.

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance:  Independent claims 1, 11, and 16 are allowed in view of prior art.
The closest prior art of Zhou et al. (US PGPUB No. 2016/0112455) discloses, public and private hybrid distributed cloud storage system and cloud storage method including an application system, a segmentation aggregation system, a public storage system and a private storage system. The application system provides original complete data and initiates an access request to the segmentation aggregation system. The segmentation aggregation system divides original complete data into data fragments and distributes to said public storage system and private storage system according to a preset storage proportion and receives the fragments returned by the public and private 
	The prior art of Mick et al. (US PGPUB No. 2013/0304903) disclose, a cloud computing system management system including a plurality of computing devices configured to host virtual machine instances, each computing device in the plurality of computing devices including a local agent that continuously evaluates the observed load relative to a utility maximization function. If observed load is higher than a calculated optimal level, individual loading processes are offered for "sale" via a market scheduler. If observed load is lower than a calculated optimal level, then available capacity is offered as a bid via the market scheduler. The market scheduler matches bids with available processes and coordinates the transfer of load from the selling device to the buying device. The offered prices and utility maximization functions can be employed to optimize the performance of the cloud system as a whole.
	The prior art of Cella et al. (US PGPUB No. 2020/0225655) discloses, The present disclosure includes a method for receiving, by the processing system, reporting packets from one or more respective sensors of the plurality of sensors. Each reporting packet is sent from a respective sensor and indicates sensor data captured by the respective sensor; performing, by the processing system, one or more edge operations on one or more instances of sensor data received in the reporting packets. Generating 
	The prior art of Jai et al. (US PGPUB No. 2017/0206353) discloses, the present disclosure includes a detection method for files infected by malware, especially ransomware, and an anti-malware system implemented with the method during file transmission, especially for backup or synchronization. Applying the detection method in the present disclosure before file transmission may prevent infection spreading by replace uninfected files with infected files. In one embodiment, the method includes: creating files as "baits" for being accessed by ransomware; and detecting whether files being to be transmitted due to updates including the "baits". The present disclosure also includes file recovery method while finding malware infection by the detection method of in the present disclosure. 
	The prior art of Taylor et al. (US PGPUB No. 2013/0117240) discloses, the disclosed embodiments provide a system that archives data for a distributed filesystem. Two or more cloud controllers collectively manage distributed filesystem data that is stored in one or more cloud storage systems; the cloud controllers cache and ensure data consistency for the stored data. During operation, a cloud controller receives a request from a client for a data block of a file stored in the distributed filesystem. Upon determining that the requested data block is not currently cached in the cloud controller, 
	The prior art of Ishaya et al. (US PGPUB No. 2014/0282889) discloses, a cloud computing system configured to run virtual machine instances is disclosed. The cloud computing system assigns an identity to each virtual machine instance. When the virtual machine instance accesses initial configuration resources, it provides this identity to the resources to authenticate itself. This allows for flexible and extensible initial configuration of virtual machine instances.
	The prior art of Bhide et al. (US PGPUB No. 20130124453) discloses, a computer-implemented method, computer program product and a system for identifying and handling slowly changing dimension (SCD) attributes for use with an Extract, Transform, Load (ETL) process, comprising importing a data model for dimensional data into a data integration system, where the dimensional data comprises a plurality of attributes, identifying via a data discovery analyzer one or more attributes in the data model as SCD attributes, importing the identified SCD attributes into the data integration system, selecting a data source comprising dimensional data, automatically generating an ETL job for the dimensional data utilizing the imported SCD attributes, and executing the automatically generated ETL to extract the dimensional data from the data source and loading the dimensional data into the imported SCD attributes in a target data system. 

None of the prior art of record teaches or makes obvious the following limitation recited in independent claim 1 and similar limitations recited in independent claims 11 
obtaining, by the management platform, user data in a role-based access control (RBAC) system, the user data being uniformly managed in all cloud platforms in the hybrid cloud, the hybrid cloud including at least two cloud platforms having different cloud architectures; adjusting an access interface of each cloud platform in the hybrid cloud by using a preset adapter, wherein the preset adapter is associated with a standard adaptee interface, the access interface of each cloud platform is encapsulated in the standard adaptee interface as a specific implementation class of the standard adaptee interface, the preset adapter provides a plurality of standard operation methods for user data management to the management platform, each standard operation method of the preset adapter is configured to call a corresponding operation method of the implementation class corresponding to the cloud platform; for each cloud platform in the hybrid cloud: determining, by the management platform according to a historical record, historical user data that has been distributed to the cloud platform ; obtaining, by the management platform, incremental data of the user data relative to the historical user data; and sending, by the management platform, the incremental data to the cloud platform  through the adjusted access interface by calling one or more of the standard operation methods of the preset adapter according to the incremental data, wherein the management platform is implemented using one or more hardware processors.”
	None of the prior arts of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claims 1, 11, and 16 are considered to be allowable.


Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434          

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498